390 U.S. 36 (1968)
KNIGHT ET AL.
v.
BOARD OF REGENTS OF THE UNIVERSITY OF THE STATE OF NEW YORK ET AL.
No. 826.
Supreme Court of United States.
Decided January 22, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Alan H. Levine and Jeremiah S. Gutman for appellants.
Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, First Assistant Attorney General, and Charles A. La Torella, Jr., and Maria L. Marcus, Assistant Attorneys General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE STEWART is of the opinion that probable jurisdiction should be noted.